IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 99-40016
                           Summary Calendar
                          __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

TOMMY LEE SIMMONS, JR.,

                                       Defendant-Appellant.

                  -------------------------------
                         __________________

                             No. 99-40193
                           Summary Calendar
                          __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

ANDREA EMEARY SIMMONS,

                                       Defendant-Appellant.

                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:96-CR-67-1
                       - - - - - - - - - -
                          March 15, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Codefendants-appellants Tommy Lee Simmons, Jr., and Andrea

Emeary Simmons, husband and wife, appeal their convictions and

sentences for several offenses involving drug-trafficking and

fraud.



     * Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. Rule
47.5.4.
                             No. 99-40016
                             No. 99-40193
                                  -2–

     Andrea Simmons argues that the evidence was insufficient to

support her convictions for conspiracy to commit bank fraud (in

violation of 18 U.S.C. §§ 371 and 1344), conspiracy to distribute

cocaine base (in violation of 21 U.S.C. § 846), possession of

forged securities (in violation of 18 U.S.C. § 513(a), and two

counts of using a false Social Security number (in violation of

42 U.S.C. § 407(a)(7)(B)).    She moved for a judgment of acquittal

as to only the drug-trafficking-conspiracy and one of the false-

Social-Security-number counts.    We have reviewed the sufficiency

of the evidence to support these convictions to determine whether

any rational trier of fact could have found that the evidence

establishes the essential elements of the offense beyond a

reasonable doubt.     See Jackson v. Virginia, 443 U.S. 307, 319

(1979); Glasser v. United States, 315 U.S. 60, 80 (1942).    The

evidence amply showed that Andrea conspired with her husband

Tommy to distribute crack cocaine and that she provided a false

Social Security number on several automobile-financing documents.

That the Government did not show that Andrea provided such a

number on the exact date alleged in the indictment is not fatal

to such conviction.    See United States v. Powers, 168 F.3d 741,

746 (5th Cir.), cert. denied, 120 S. Ct. 360 (1999).

     Because Andrea Simmons did not move for a judgment of

acquittal as to the bank-fraud conspiracy, possession-of-forged-

securities, and the second of the false-Social-Security-number

counts, the sufficiency of the evidence supporting these counts

is reviewed only for plain error, meaning that this court will

reverse the conviction only to avoid a “manifest miscarriage of
                            No. 99-40016
                            No. 99-40193
                                 -3–

justice.”    See United States v. Parker, 133 F.3d 322, 328 (5th

Cir.), cert. denied, 523 U.S. 1142 (1998).   The evidence was

sufficient to support her convictions of these counts, however,

even under the Jackson standard.

     Both Tommy and Andrea Simmons contend that the district

court erred in excluding from evidence a prior felony-escape

conviction of crucial Government witness Kenneth King; the

appellants wished to use the conviction to attack King’s

credibility.   Both appellants contend that such conviction was

admissible pursuant to FED. R. EVID. 609(a)(2).   The escape

conviction was not admissible under Rule 609(a)(2) because it was

not a crime involving “dishonesty or false statement.”    With

respect to Rule 609(a)(1), the district court did not abuse its

discretion in excluding the conviction, because a wealth of other

evidence that included King’s convictions for other offenses was

available upon which to attack King’s trustworthiness.

See United States v. Anderson, 933 F.2d 1261, 1267-68 (5th Cir.

1991); FED. R. EVID. 403.

     Finally, both appellants argue that the district court erred

in attributing to each of them at least 150 grams of crack

cocaine for sentencing purposes.   The district court did not

clearly err in approximating the quantity of crack sold by the

appellants to several trial witnesses who testified regarding the

drug-distribution conspiracy.    United States v. Torres, 114 F.3d
520, 527 (5th cir. 1997); U.S.S.G. § 2D1.1, comment. (n.12) (when

there is no drug seizure, the court may approximate the

quantity).
            No. 99-40016
            No. 99-40193
                 -4–

AFFIRMED.